Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 10 in line 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much of a difference between the outer diameter of the inner hose and the outer diameter of the connecting piece would be considered “substantially a same outer diameter”. For examination purposes, the limitation will be interpreted as “. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 11-26 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10-11, 14, 25-26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroter (US 2004/0135369 A1).
In regard to claims 10, 14, and 31, Schroter discloses a pressure hose (Fig. 7, hose 300 and in [0004] discloses the invention relates to transferring pressured water) adapted for a water-carrying system for connecting sanitary taps and adapted for carrying drinking water (Fig. 7 and in [0004] discloses the invention can transfer water, therefore, 300 is capable of being adapted for water-carrying system for sanitary taps. See notes below.), comprising 
an inner hose (Fig. 7, inner hose defined by corrugated section 370) made of plastic (In [0002] discloses the inventio relates to plastic corrugated pipes, therefore, 370 is made of plastic), and
a connecting piece provided at a hose end of the pressure hose (Fig. 7, end of 300 that is non-corrugated at 367, 372, and 374 defines a connecting piece),
wherein the connecting piece differs from the inner hose (Fig. 7, 370 is corrugated and the indicated connecting piece is non-corrugated), 
wherein the connecting piece comprises a connection geometry that corresponds to a complementary designed connecting piece of a sanitary tap (Fig. 8, connector 400 defines a fitting which can be reasonably interpreted as a sanitary tap which complements the design and geometry of the connecting piece of 300 because the applicant’s specification on page 3 lines 23-30 defines a “sanitary fitting” as a fitting that “should be interpreted in the broad sense” and the specification lacks the term “sanitary tap”. Therefore, the term “sanitary tap” can be reasonably interpreted as a fitting attached to the end the connecting piece under broadest reasonable interpretation in light of the specification and absent any drawings showing a sanitary tap. Also, see notes below and see above under the section Drawings.) such that a leakproof connection between the connecting piece and the complementary designed connecting piece is formed when the pressure hose is joined to the sanitary tap (Fig. 8, when 300 is joined with 400, a leakproof connection is made by the seals at 483 and 487 between 300 and 400),
wherein the inner hose and the connecting piece are one extrusion piece consisting of one material which has been produced via extrusion in a common extrusion process (Fig. 7, 300 is a single plastic material part. See notes below.), and
wherein the connecting piece has, at least in a transitional region to the inner hose (See image below, transitional region where the corrugated portion transitions to the non-corrugated end that defines the connecting piece), a same outer diameter as the inner hose (See image below, indicated at the same outer diameter) and a larger inner diameter or flow cross section than the inner hose (See image below, the connecting piece has a larger inner diameter than an inner diameter of the inner hose as shown).

    PNG
    media_image1.png
    352
    901
    media_image1.png
    Greyscale

It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for a water-carrying system for connecting sanitary taps” and “adapted for carrying drinking water” are recitations of intended use of the pressure hose which does not differentiate the claimed apparatus from the inner hose and connecting piece of Schroter. Further, the recitation “sanitary” or “sanitary tap” is a nominal recitation of the intended manner of operation of the system, does not add any further structure than a “sanitary fitting” as defined in the specification. Therefore, little patentable weight is given to “sanitary” or “sanitary tap” because the specification on page 3 lines 23-30 defines a “sanitary fitting” as a fitting that “should be interpreted in the broad sense” and absent any drawings showing the claimed sanitary tap and claimed structure of the sanitary tap, one of ordinary skill in the art would reasonably interpret a “sanitary tap” in light of specification as a fitting. This interpretation is also consistent with the applicant’s description on page 1 lines 9-19 of the specification that discloses a pressure hose in EP 2 159 465 B1 connected to a complementary sanitary fitting which appears to be just a fitting attached to the end of a corrugated hose. 
Schroter does not expressly disclose the inner hose and the connecting piece are produced via extrusion in a common extrusion process, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “produced via extrusion in a common extrusion process” does not impart a physical limitation which differentiates over the prior art, therefore the inner hose and the connecting piece of Schroter is considered as reading on the limitation "produced via extrusion in a common extrusion process".
In regard to claim 11, Schroter discloses the pressure hose according to claim 10, wherein the inner hose is corrugated (Fig. 7, 370 is corrugated).  
In regard to claim 25, Schroter discloses the pressure hose according to claim 10, wherein the connecting piece comprises at its end face an encircling holding region or receiving region for holding or for receiving a sealing element (Fig. 8, sealing element 483 or 487 is at least located in an encircling holding region that holds 483 or 487).  
In regard to claim 26, Schroter discloses the pressure hose according to claim 10, wherein the connecting piece is formed free of corrugations on the inside in the axial direction (Fig. 7, the connecting piece at 36, 372, and 374 are free of corrugations on the inside in the axial direction similar to the applicant’s invention such that connecting piece is different than the corrugated portion at 370).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroter (US 2004/0135369 A1) in view of Briand (US 2012/0067452 A1).
In regard to claims 12-13 and 15, Schroter discloses the pressure hose according to claim 10, but does not expressly disclose the inner hose and the connecting piece are made of polyphenylsulfone, the pressure hose is adapted for a water pressure of 40 bar or more, and the pressure hose is adapted to carry water flows with a temperature of up to 100 0C or more.
In the related field of corrugated pipes, Briand teaches a corrugated hose (Figs. 1-3, corrugated hose 10 includes layers 12 and 14) made of polyphenylsulfone (In [0014] and [0029] discloses the hose can be made from one or more materials including PPSU that can withstand pressure up to 70 Mpa which converts to 700 bar).
It would have been obvious to one having ordinary skill in the art to have modified the material of the inner hose and connecting piece of Schroter to be made of polyphenylsulfone that is capable of withstanding pressure of 40 bar or more in order to have the advantage of low density, low cost, and sufficient mechanical strength as taught by Briand in [0014].
In regard to the pressure hose is adapted to carry water flows with a temperature of up to 100 0C or more, see https://dielectricmfg.com/knowledge-base/radel-polyphenylsulfone/ that discloses PPSU can withstand temperatures of 168-186 ˚C. 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the inner hose of Schroter to be made of polyphenylsulfone since polyphenylsulfone has been known to offer high impact resistance, chemical resistance, and superior toughness as disclosed at https://www.solvay.com/en/chemical-categories/sulfone-polymers.

Claims 10-18, 22-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1).
The following contains an alternative interpretation of Ho from the previous Office Action.
In regard to claims 10, 14-15, and 31, Ho discloses a pressure hose (Fig. 3, at 110) for a water-carrying system for connecting sanitary taps and adapted for carrying drinking water (Fig. 3, 110 is capable of connecting to sanitary taps and carrying drinking water and in [0001] of the English translation discloses the hose system is for transferring water. See note below.), comprising 
an inner hose (Fig. 3, corrugated portion of 111), and
a connecting piece provided at a hose end of the pressure hose (Fig. 3, one of the non-corrugated ends of 111),
wherein the connecting piece differs from the inner hose (Fig. 3, ends of 110 are at least different than the corrugated portion of 111 by at least being non-corrugated), 
wherein the connecting piece comprises a connection geometry that corresponds to a complementary designed connecting piece of a sanitary tap (Fig. 3, the fittings at 20 or 130 can be reasonably interpreted as a sanitary tap which complements the design of the ends of 111 because the applicant’s specification on page 3 lines 23-30 defines a “sanitary fitting” as a fitting that “should be interpreted in the broad sense” and the specification lacks the term “sanitary tap”. Therefore, the term “sanitary tap” can be reasonably interpreted as a fitting attached to the end the connecting piece under broadest reasonable interpretation in light of the specification and absent any drawings showing a sanitary tap. Also, see notes below and see above under the section Drawings.) such that a leakproof connection between the connecting piece and the complementary designed connecting piece is formed when the pressure hose is joined to the sanitary tap (Fig. 1, seals at 121, 150, and 140 provides a leakproof connection when the ends of 111 are joined to 20 and 130),
wherein the inner hose and the connecting piece are one extrusion piece consisting of one material which has been produced via extrusion in a common extrusion process (Fig. 1, the corrugated portion of 111 and the ends of 111 are formed as single material part. See note below regarding product by process limitations.), and
wherein the connecting piece has, at least in a transitional region to the inner hose (See image below, shows the transitional region between the inner hose to the connecting piece), a same outer diameter as the inner hose (See image below, indicated at the same outer diameter where the peaks of the corrugation of the inner hose have a same outer diameter as the connecting piece) and a larger inner diameter or flow cross section than the inner hose (See image below, inner diameter of the hose defined by the valleys of the corrugation which is smaller than the inner diameter of the connecting piece as shown).

    PNG
    media_image2.png
    453
    868
    media_image2.png
    Greyscale

	Ho does not expressly disclose the inner hose is made of plastic and the inner hose and the connecting piece are made of polyphenylsulfone.
	In the related field of corrugated pipes, Briand teaches a corrugated hose (Figs. 1-3, corrugated hose 10 includes layers 12 and 14) made of polyphenylsulfone (In [0014] and [0029] discloses the hose can be made from one or more materials including PPSU).
	It would have been obvious to one having ordinary skill in the art to have modified the material of the inner hose of Ho to be made of polyphenylsulfone in order to have the advantage of low density, low cost, and sufficient mechanical strength as taught by Briand in [0014].
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the inner hose of Ho to be made of plastic such as polyphenylsulfone since polyphenylsulfone has been known to offer high impact resistance, chemical resistance, and superior toughness as disclosed at https://www.solvay.com/en/chemical-categories/sulfone-polymers.
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “for a water-carrying system for connecting sanitary taps” and “adapted for carrying drinking water” are recitations of intended use of the pressure hose which does not differentiate the claimed apparatus from the inner hose and connecting piece of Ho. Further, the recitation “sanitary” or “sanitary tap” is a nominal recitation of the intended manner of operation of the system, does not add any further structure than a “sanitary fitting” as defined in the specification. Therefore, little patentable weight is given to “sanitary” or “sanitary tap” because the specification on page 3 lines 23-30 defines a “sanitary fitting” as a fitting that “should be interpreted in the broad sense” and absent any drawings showing the claimed sanitary tap and claimed structure of the sanitary tap, one of ordinary skill in the art would reasonably interpret a “sanitary tap” in light of specification as a fitting. This interpretation is also consistent with the applicant’s description on page 1 lines 9-19 of the specification that discloses a pressure hose in EP 2 159 465 B1 connected to a complementary sanitary fitting which appears to be just a fitting attached to the end of a corrugated hose. 
Ho does not expressly disclose the inner hose and the connecting piece are produced via extrusion in a common extrusion process, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “produced via extrusion in a common extrusion process” does not impart a physical limitation which differentiates over the prior art, therefore the inner hose and the connecting piece of Ho is considered as reading on the limitation "produced via extrusion in a common extrusion process".
In regard to claim 11, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the inner hose is corrugated (Fig. 3, corrugated portion of 111 defines the inner hose and is corrugated).  
In regard to claim 12, Ho and Briand discloses the pressure hose according to claim 10, and Briand teaches the pressure hose is adapted for a water pressure of 40 bar or more (In [0014] discloses the pressure hose made of PPSU can withstand pressure up to 70 Mpa which converts to 700 bar. See above for the rejection to claims 10 and 14-15 for the combination of Ho and Briand.).  
In regard to claim 13, Ho and Briand discloses the pressure hose according to claim 10, and Briand teaches the pressure hose is made of PPSU which is a material adapted to carry water flows with a temperature of up to 100 0C or more (See https://dielectricmfg.com/knowledge-base/radel-polyphenylsulfone/ that discloses PPSU can withstand temperatures of 168-186 ˚C. Also see above for the rejection to claims 10 and 14-15 for the combination of Ho and Briand.).  
In regard to claim 16, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses both hose ends are provided with connecting pieces (Fig. 3, 110 includes one connecting piece at 120 and a second connecting piece at 130), wherein a first connecting piece is designed to connect a first hose end to a complementarily designed connecting piece of a tap (Fig. 3, a first connecting piece at 120 is capable of connecting to a first hose end to a complementarily designed connecting piece of a tap such as 20. See notes above for claim 10 regarding the term “sanitary tap” and notes below.), 3Attorney Docket No.: 5722URG-1and a second connecting piece is designed to connect a second hose end to a complementarily designed connecting piece of a water supply line (Fig. 3, a second connecting piece at 130 of 110 is capable of connecting to a second hose end to a complementarily designed connecting piece of a tap such as 130. See notes above regarding for claim 10 regarding the term “sanitary tap” and notes below.).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect a first hose end to a complementarily designed connecting piece of a tap” and “designed to connect a second hose end to a complementarily designed connecting piece of a water supply line” are recitations of intended use of the ends of the pressure hose which does not differentiate the claimed apparatus from the ends of the pressure hose of Ho. 
In regard to claim 17, Ho and Briand discloses the pressure hose according to claim 16, and Ho further discloses the first and second connecting pieces have a different design (Fig. 3, at 120 and 130 are differently designed such that the end at 120 includes 121 and the end at 130 includes 140 and 150).  
In regard to claim 18, Ho and Briand discloses the pressure hose according to claim 16, and Ho further discloses the first connecting piece is designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap (Fig. 3, a first connecting piece at 120 is capable of connecting to a first hose end to a complementarily designed connecting piece of a sanitary tap or kitchen tap. See notes above for claim 10 regarding the recitation “sanitary tap” and notes below.).  
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP § 2114. In this case, the recitations “designed to connect the first hose end to a complementary designed connecting piece of a sanitary tap or a kitchen tap” is a recitation of intended use of the first hose end of the pressure hose which does not differentiate the claimed apparatus from the first hose end of the pressure hose of Ho. 
In regard to claim 22, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece has on its circumference a sealing element (Fig. 3, sealing element 140 or 150 both are sealing elements) but does not expressly disclose a groove receiving the sealing element in the embodiment shown in Fig. 3.
Ho in the embodiment shown in Fig. 1 includes a connection at the end of 110 at 130 that includes grooves for sealing elements 140 and 150.
It would have been obvious to one having ordinary skill in the art to have substituted the end connection 130 in the embodiment of Fig. 3 of Ho for the connection at 130 in Fig. 1 in order to connect to the same pipe 10 since such a modification would yield predictable results to one of ordinary skill in the art by substituting mechanically equivalent parts to connect to the same pipe. See MPEP 2143(I)(B) regarding simple substitution of one known element for another to obtain predictable results. 
In regard to claim 23, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece has on its circumference at least one radially protruding shoulder (Fig. 3, shoulder at 112), wherein the shoulder forms an axial end stop (Fig. 3, shoulder at 112 forms an axial end stop) for a tightening element (Fig. 3, 130 is at least a tightening element to form a tight connection at 130 with 110 and 10).  
In regard to claim 24, Ho and Briand discloses the pressure hose according to claim 23, and Ho further discloses the tightening element is a union nut (Fig. 1, 131 is a nut. See above for claim 22 which substitutes 130 of Fig. 3 for the 130 of Fig. 1 that includes the nut 131.).  
In regard to claim 25, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece comprises at its end face an encircling holding region or receiving region for holding or for receiving a sealing element (Fig. 3, sealing element 140 is at least located in an encircling holding region that holds 140).  
In regard to claim 26, Ho and Briand discloses the pressure hose according to claim 10, and Ho further discloses the connecting piece is formed free of corrugations on the inside in the axial direction (Fig. 3, the connecting piece at 120 or 130 are free of corrugations on the inside in the axial direction similar to the applicant’s invention such that connecting piece at 120 or 130 are different than the corrugated portion at 111).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1) and further in view of Vieregge (US 2008/0191472 A1).
In regard to claims 19 and 21, Ho and Briand discloses the pressure hose according to claim 10, but does not expressly disclose the inner hose is surrounded for its entire length by a sheathing and the sheathing is pressed onto the inner hose at least at one hose end from the outside by means of a clamping element or a pressing sleeve.
In the related field of corrugated hose connections, Vieregge teaches a flexible hose (Fig. 14) comprising a corrugated inner hose (Fig. 14, corrugated inner hose at 12), a nut (Fig. 14, nut 16), a braided sheath that surrounds the entire length of the corrugated inner hose (Fig. 14, braided sheath 14), and a clamping element that presses the braided sheath onto the corrugated inner hose (Fig. 14, 26 is at least a clamping element that presses the braided sheath 14 onto the corrugated hose 12 such that 14 surrounds and contacts 12 through the entire length of the corrugated inner hose 12) in order to provide a simple connection such that the nut can revolve in relation to the hose and the tensile forces are absorbed by the braided sheath (In [0004] and [0006]). 
It would have been obvious to one having ordinary skill in the art to have modified the pressure hose of Ho in view of Briand to include a clamping element and a braided sheath in order to have the advantage of a simple connection such that the nut can revolve in relation to the hose and the tensile forces are absorbed by the braided sheath as taught by Vieregge in [0004] and [0006].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 1780894 B1) in view of Briand (US 2012/0067452 A1) and Vieregge (US 2008/0191472 A1) and further in view of Kwon (US 2014/0311610 A1).
In regard to claim 20, Ho, Briand, and Vieregge discloses the pressure hose according to claim 19, but does not expressly disclose the sheathing is a metal braiding or a plastic braiding.  
In the related field of corrugated hose, Kwon teaches a braided sheathing (Fig. 1, braided net 41) made of metal (In [0026] discloses 41 is made of metal) for a corrugated hose (Fig. 1, corrugated hose 40) in order to have the advantage of setting an expansion limit range and capable of withstanding high pressure such that without the braided sheathing, the corrugated hose may be broken (In [0026] discloses the advantage of having a metal).
It would have been obvious to one having ordinary skill in the art to have modified the material of the braided sheathing of Ho in view of Briand and Vieregge to be made of a metal in order to have the advantage of setting a desired expansion limit range and capable of withstanding high pressures as taught by Kwon in [0026].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one of ordinary skill in the art to have modified the material of the braided sheathing of Ho in view of Briand and Vieregge to be made of metal been known to offer strength, resistance to heat, low degradation, capable of a wide range of manufacturing, and cost-efficient long term as disclosed at https://www.appalachianmachine.com/metal-fabrication/advantages-disadvantages-metal-fabrication/. 

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Ho does not anticipate or render obvious a connection geometry to join sanitary taps, however, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary” or “sanitary tap” is a nominal recitation of the intended manner of operation of the system, does not add any further structure than a “sanitary fitting” as defined in the specification. Therefore, little patentable weight is given to “sanitary” or “sanitary tap” because the specification on page 3 lines 23-30 defines a “sanitary fitting” as a fitting that “should be interpreted in the broad sense” and absent any drawings showing the claimed sanitary tap and claims to the structure of the sanitary tap, one of ordinary skill in the art would reasonably interpret a “sanitary tap” in light of specification as a fitting. This interpretation is also consistent with the applicant’s description on page 1 lines 9-19 of the specification that discloses a pressure hose in EP 2 159 465 B1 connected to a complementary sanitary fitting which appears to be just a fitting attached to the end of a corrugated hose. If applicant intends a particular structure of a sanitary tap connected to the pressure hose, then it must be claimed.
In response to applicant’s argument that Ho is silent with regard to the production of its piping assembly and odes not disclose forming it as one extrusion piece consisting of the same material, however, the hose 110 of Ho is made of a single material part and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “produced via extrusion in a common extrusion process” does not impart a physical limitation which differentiates over the prior art, therefore the inner hose and the connecting piece of Ho is considered as reading on the limitation "produced via extrusion in a common extrusion process".
In response to applicant’s argument that Ho and Schlemmer does not anticipate or render obvious the added feature combination regarding diameters of claims 10 and 31, however, see the updated rejection that relies on the embodiment shown in Fig. 3 of Ho that does meet the limitations of diameters as claimed in claims 10 and 31. It is noted that Fig. 1 of Ho shows a corrugated section having a larger outer diameter than the connecting piece and Fig. 3 shows a corrugated section having a same outer diameter as the connecting piece. This is similar to the applicant’s invention shown in Figs. 3-4 where the outer diameters are the same and in another embodiment of the applicant’s invention shown in Fig. 7, the outer diameter of the connecting piece is smaller than the inner hose and the inner diameter of the connecting piece is smaller than the inner diameter of the inner hose. Also, see the updated rejection that no longer relies on the prior art Schlemmer and now includes the prior Schroter that meets the limitations of the diameters of claims 10 and 31. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh (US 9,068,677 B2) discloses a hose having a corrugated inner hose and a connecting piece formed a single material part with the inner hose, where an outer diameter of the connecting piece has a same outer diameter as the inner hose. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                       
                                         

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679